FOSTER, Circuit Judge
(dissenting).
Appellee assumed the obligations o'f G. A. Carey, Inc., under a mortgage executed by that company to Safe Deposit and Trust Company of Baltimore. When it acquired the property the obligation of the first-named company to insure the buildings covered *932by the mortgage for at least $19,000 had been performed. In that respect there was nothing for appellee to assume. The additional insurance of $10,000 was clearly for its own use and benefit. To say that this inured to the benefit of the mortgage creditor interpolates something into the mortgage that cannot be supported by either the letter of the deed or the intention of the original parties to that contract. Clearly, if appellee had not taken out additional insurance, appellant would have had no claim against it for damages for failure to comply with any obligation assumed under the mortgage.
For these reasons, I respectfully dissent.